Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25, 29, and 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8-9 of U.S. Patent No. US 11158675 (675).
Regarding claim 25, (675) discloses a solid-state imaging element comprising: a bottom-electrode; a top-electrode opposed to the bottom-electrode; a photoelectric conversion layer provided between the bottom-electrode and the top- electrode and including an organic semiconductor material that has one or two or more halogen atoms in a molecule and in which binding energy of a halogen atom having smallest binding energy in the molecule is 5.4 eV or higher; and an upper inter-layer provided between the top-electrode and the photoelectric conversion layer (claim 1 and 2).  
Regarding claim 29, (675) discloses the photoelectric conversion layer includes a third organic semiconductor material or a fourth organic semiconductor material or both, the third organic semiconductor material serving as an electron donor to the first organic semiconductor material and the fourth organic semiconductor material serving as an electron acceptor to the first organic semiconductor material (claim 3).  
30. (New) The solid-state imaging element of claim 25, wherein the upper inter-layer comprises a second organic semiconductor material having a halogen atom in a molecule, wherein a concentration of the second organic semiconductor material is less than 0.05 volume % of the upper inter-layer.  
Regarding claim 31, (675) discloses in a case where the top-electrode functions as a cathode, a work function (WF) of the top-electrode, an electron affinity of the upper inter-layer (EA1), and an electron affinity of a material having smallest electron affinity of materials included in the photoelectric conversion layer (EA2) satisfy EA2 < EA1 WF (claim 5).  
Regarding claim 32, (675) discloses in a case where the top-electrode functions as an anode, the work function (WF) of the top-electrode and the electron affinity of the upper inter-layer (EA1) satisfy EA1>WF (claim 6).  
Regarding claim 33, (675) discloses the top-electrode is formed from a material comprising indium tin oxide (ITO), indium zinc oxide (IZO), and indium-tungsten oxide (IWO) (claim 8).  
Regarding claim 34, (675) discloses an organic photoelectric converter including one or a plurality of the photoelectric conversion layers, and one or a plurality of inorganic photoelectric converters are stacked, the inorganic photoelectric converters performing photoelectric conversion in a different wavelength range from the organic photoelectric converter (claim 9).  
Regarding claim 35, (675) discloses a solid-state imaging apparatus provided with a plurality of pixels each including one or a plurality of solid-state imaging elements, each of the solid-state imaging elements comprising: a bottom-electrode; and a top-electrode opposed to the bottom-electrode; a photoelectric conversion layer provided between the bottom-electrode and the top- electrode and including an organic semiconductor material that has one or two or more halogen atoms in a molecule and in which binding energy of a halogen atom having smallest binding energy in the molecule is 5.4 eV or higher; and an upper inter-layer provided between the top-electrode and the photoelectric conversion layer (claim 2).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811